446 F.2d 905
Anson J. LONGTIN and Lucille G. Longtin, Appellants,v.Oliver M. RUTTER, Trustee of the Estates of Anson J. Longtinand Lucille G. Longtin, Bankrupts, Appellee.
No. 25085.
United States Court of Appeals, Ninth Circuit.
Aug. 23, 1971.

Wilmer W. Morse (argued), Sacramento, Cal., for appellants.
Lynn Anderson Koller (argued), Milton Maxwell Newmark, Lafayette, Cal., for appellee.
Before HAMLEY and KILKENNY, Circuit Judges, and FERGUSON, District judge.1
PER CURIAM:


1
Appellants appeal from an order dismissing their petition for review of a referee's order approving the compromise and settlement of unliquidated claims, litigation on which was pending in the United States District Court for the Northern District of california at the time of the adjudication in bankruptcy.


2
We find nothing in the record to distinguish this case from Skelton v. Clements, 408 F.2d 353 (9th Cir. 1969).  The recent case of Marks v. Brucker, 434 F.2d 897 (9th Cir. 1970), cited by appellants, involved a claim against the bankrupt's estate, rather than an unliquidated claim of the bankrupt's estate against third persons.


3
Since we have decided the appeal on the merits, we need not inquire into the validity of the order requiring appellants to file a surety bond.  Appellee's motion to supplement the record is denied.


4
The judgment of the lower court is affirmed.



1
 The Honorable Warren J. Ferguson, United States District Judge for the Central District of California, sitting by designation